Perley, J.
Chapter 113 of the Revised Statutes, is entitled, “ Of offences against the police of towns.” The seventh section, on which this complaint is founded, enacts as follows: “ No person shall, without necessity, place or leave, or cause to be placed or left, in any street, lane, alley, or public place, for two hours by day, or one hour by night, any sled, wheelbarrow, cart, dray, chaise, or other carriage; or any box, crate, cask, tub, or other vessel; or place or throw, or cause to,be placed qr thrown, into any such street, lane, alley, or public place, any manure, wood, lumber, dirt, or other matter, that may impede the passage of the same, and suffer the same to remain there two hours.”
Offences against this chapter are punished by fine from one to ten dollars, or by imprisonment from five to thirty days ; and if any minor under the age of fourteen years is convicted, his parent, master, or guardian, having notice of the trial, is made liable for the fine and costs, which may be recovered in an action of debt by the police officers in the name of the town.
We think this complaint cannot be maintained on the facts stated. The provision of the statute on which it is founded, can apply only to obstructions in the compact part of a city, or village, and were not intended to furnish a remedy for obstructions in common highways leading through the country from place to place. The language used to define the place, “ street, lane,” &c., would not in the usual acceptation of the terms, be understood to include a common highway. The obstructions enumerated in the statute are of the kind which most frequently impede the passage of a street in a city or village, and seldom obstruct a common road. And the time required to complete the offence, being one hour in some cases, and two hours in others, tends alsci to show that the nuisance meant to be redressed *386is a temporary obstruction of a street, lane, or public place, in a city or village.
This view of the case is strengthened by the fact, that the enactment is found in the chapter relating to offences against the police of towns, by the nature of the punishment, and by the further circumstance, that a minor under fourteen years of age may be convicted of the offence, and his parent, master, or guardian, sued in debt by the police officers to recover the fine and costs.

Judgment on the verdict.